DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 26 May 2022 is acknowledged.

Status of Claims
Claims 1-6 are pending and under consideration for patentability; claims 7-26 have been cancelled.

Information Disclosure Statement
The Information Disclosure Statements submitted on 22 October 2018 and 07 October 2019 have been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Taulu et al. (US 2014/0343882 A1).
The applied reference has a common inventor (Samu Taulu) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Taulu describes a multi-channel sensor system ([0023]) comprising
a multi-channel sensor ([0023]) configured to obtain spatially oversampled data ([0042])
a computing device communicatively coupled to the multi-channel sensor ([0056]), the computing device configured to
receive the spatially oversampled data from the multi-channel sensor ([0053])
build a spatial model from the data for essential spatial degrees of freedom ([0041], [0050])
decompose the data into the underlying spatial model to obtain associated amplitude components containing a mixture of original temporal waveforms of the data ([0023], [0054])
for each channel of the multi-channel sensor, estimate time-domain amplitude components using cross-validation ([0019])
for each channel, based on the estimated time-domain amplitude components, identify sensor noise and/or artifacts for that channel ([0042], [0044])
for each channel, suppress the identified sensor noise and/or artifacts from the data ([0041])
Regarding claim 2, Taulu describes wherein the multi-channel sensor comprises at least one of a magnetoencephalographic sensor array ([0032]) or an electroencephalographic sensor array ([0033]). 
Regarding claim 3, Taulu describes wherein the computing device is configured to decompose the data into the underlying spatial model by decomposing the data in two situations for each channel of the multi-channel sensor device ([0023], [0048]), the two situations including
a first situation in which the amplitude components are estimated when applying the spatial model to all channels ([0023])
a second situation in which the amplitude components are estimated when applying the spatial model with the channel under investigation excluded from the data and the spatial model ([0048]: “cross-validation means that each channel is separately left out from the model and the data and then the signal of the channel under investigation is estimated by interpolating its signal from the neighbouring channels through the signal model”)
wherein the computing device is further configured to estimate the time-domain amplitude components using cross-validation by comparing, for each channel of the multi-channel sensor device, results of the first situation to results of the second situation in the time domain ([0019], [0023]) wherein, for each channel, the difference between the results of the first situation and the results of the second situation indicate the sensor noise and/or artifacts for that channel ([0023], [0048])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taulu in view of Taulu, et al. (US 2008/0294386 A1, herein “Taulu-2008”).
Regarding claim 5, Taulu describes the system of claim 1, including wherein the data spans a first length of time ([0043]).  However, Taulu does not explicitly disclose wherein the computing device is further configured to divide the data into a plurality of time segments that each span lengths of time shorter than the first length of time and perform steps (b)-(f) separately for each time segment.  In a similar publication, Taulu-2008 also describes a multi-channel sensor system for suppressing noise and/or artifacts ([0016]), including a computing device configured to divide data into a plurality of time segments that each span lengths of time shorter than a first length of time representing the full set of data and perform analysis steps separately for each time segment ([0029]).  As Taulu-2008 is also directed towards a multi-channel sensor system and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate time separation steps similar to those described by Taulu-2008 into the system described by Taulu, as doing so advantageously allows the resulting system to enhance statistical reliability, as described by Taulu-2008 ([0029]). 
Regarding claim 6, although neither Taulu nor Taulu-2008 explicitly disclose wherein at least some of the time segments are overlapping in time, the Examiner respectfully submits that, as Taulu-2008 describes separating the data into “suitable periods of time” for proper analysis ([0029]), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure some of the time segments such that they overlapped, as doing so would advantageously even further enhance the statistical reliability of the system, as described by Taulu-2008 ([0029]).  The Examiner also respectfully submits that, as the prior art describes the general working conditions of the claims (separating the data into a plurality of smaller time segments), the exact nature of how the separation occurs and the end results of the separation (the exact number of time segments, the exact length of time for each segment, the degree of overlap, if any, between the time segments, etc) would be a matter of optimizing the prior art conditions via routine experimentation, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.05).  
 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
Claim 4 contains the allowable limitation of “wherein the computing device is further configured to suppress the identified sensor noise and/or artifacts from the data by finding the temporal waveform common to the channel under investigation and the decomposition.”  Regarding claim 4, Taulu describes wherein the computing device is configured to estimate the time-domain amplitude components using cross-validation by applying the spatial model with the channel under investigation excluded from the data and the spatial model ([0048]) and wherein the difference in the temporal domain between the decomposition and the original data for the channel under investigation indicates the sensor noise and/artifacts of the channel under investigation ([0023], [0048]).  However, Taulu, Taulu-2008, and the other prior art of record does not disclose or suggest “wherein the computing device is further configured to suppress the identified sensor noise and/or artifacts from the data by finding the temporal waveform common to the channel under investigation and the decomposition.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792